                                                                                            FILED
                                                                                    2019 Jul-08 AM 10:16
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


 FINEST DOUGLAS                            )
 MINNIEFIELD,                              )
                                           )
       Petitioner,                         )
                                           )     2:19-cv-0218-RDP-GMB
 v.                                        )
                                           )
 CHRISTOPHER GORDY, et al.,                )
                                           )
       Respondents.

                           MEMORANDUM OPINION
      This is an action on a petition for a writ of habeas corpus filed pursuant to 28

U.S.C. § 2254 by Finest Douglas Minniefield, a prisoner proceeding pro se. On June

4, 2019, the Magistrate Judge entered a report recommending the petition be

dismissed with prejudice as untimely, pursuant to 28 U.S.C. § 2244(d)(1). (Doc. 8).

Although Petitioner was advised of his right to file specific written objections within

fourteen days, no objections have been received by the court.

      After careful consideration of the record in this case, including the Magistrate

Judge’s report, the court hereby ADOPTS the report of the Magistrate Judge and

ACCEPTS his recommendations. In accordance with the recommendation, the

court finds that the petition in this matter is due to be denied as untimely and this

matter is due to be dismissed.
      A separate order will be entered.

      The Clerk is DIRECTED to serve a copy of this Memorandum Opinion and

the accompanying Final Judgment on Petitioner.

      DONE and ORDERED this July 8, 2019.



                                      _________________________________
                                      R. DAVID PROCTOR
                                      UNITED STATES DISTRICT JUDGE
